                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division



                              Plaintiff,
v.                                              Case No.: 1:20−cv−02531
                                                Honorable Sharon Johnson Coleman
Donald J Trump, et al.
                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 26, 2021:


         MINUTE entry before the Honorable Sharon Johnson Coleman: Because plaintiff
did not comply with Northern District of Illinois Local Rule 54.3, the Court grants
defendants' motion to strike [75] plaintiff's application for EAJA fees and costs and the
attendant briefing schedule [73]. Once plaintiff complies with Local Rule 54.3, he may
file a renewed motion for EAJA fees and costs. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
